Schedule B Fee Schedule1 Administration Services Fees: -See attached Services List Basis Points Average Net Assets for the Fund Complex 5.0 bp First $250 million 3.0 bp Next $250 million 1.0 bp Thereafter Annual Minimum* Fund Complex1 For each additional share class * The complex minimum is calculated at the Trust level and only applies if greater than the basis points fee schedule. 1Fund complex comprised of: · Alternative Energy Fund · Asia Focus Fund · Asia Pacific Dividend Fund · China & Hong Kong Fund · Global Energy Fund · Global Innovators Fund · Renminbi Yuan & Bond Fund · Inflation Managed Dividend Fund Out-Of-Pocket Expenses Including but not limited to: postage, stationery, proxies, insurance, EDGAR filings, retention of records, federal and state regulatory filing fees, expenses from Board of Trustees meetings, conversion expenses (if necessary), and all other standard and necessary out-of-pocket expenses. 1 Effective 11/9/09. 2 Effective 4/1/12. 1
